             Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 1 of 7




 1   Tony Gonzalez                                                         The Honorable John C. Coughenour
     Lori Jordan Isley
     Joachim Morrison
 2   Andrea Schmitt
     Bonnie Linville
 3   COLUMBIA LEGAL SERVICES
     300 Okanogan Ave., Suite 2A
 4   Wenatchee, WA 98801
     (509) 662-9681

 5   Adam Berger
     Lindsay Halm
 6   SCHROETER GOLDMARK & BENDER
     810 Third Avenue, Suite 500
     Seattle, Washington 98104
 7   (206) 622-8000

 8                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 9
     BARBARO ROSAS and GUADALUPE                          CLASS ACTION
10   TAPIA, as individuals and on behalf of all
     other similarly situated persons,                    Civil Action No. 2:18-CV-0112-JCC
11
                                   Plaintiffs,            [PROPOSED] ORDER GRANTING
12                 vs.                                    PRELIMINARY APPROVAL OF CLASS
                                                          ACTION SETTLEMENT
13   SARBANAND FARMS, LLC, MUNGER
     BROS., LLC., NIDIA PEREZ, and CSI VISA
14   PROCESSING S.C.,

15                                 Defendants.

16          Before the Court is Plaintiffs’ Unopposed Motion for Preliminary Approval of Class

17   Settlement and the proposed Settlement Agreement itself. Because the parties have proposed a

18   settlement that was produced through non-collusive negotiations, lacks deficiencies, is

19   reasonable, and treats all members of the class, the subclass, and the class representatives fairly,

20   the Court grants preliminary approval.

21                         PRELIMINARY APPROVAL OF SETTLEMENT

22      1. To protect the interests of all class members, Federal Rule of Civil Procedure 23(e)

23          requires the Court to review the parties’ proposed settlement agreement and approve it.


     [PROPOSED] ORDER GRANTING PRELIMINARY                                       Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -1                                  300 Okanogan Avenue, Suite 2A
                                                                                     Wenatchee, WA 98801
                                                                                            (509) 662-9681
           Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 2 of 7




 1        “The Court considers the settlement as a whole, rather than its components, and lacks the

 2        authority to delete, modify or substitute certain provisions.” Hanlon v. Chrysler Corp.,

 3        150 F.3d 1011, 1026 (9th Cir. 1998). Rather, “[t]he settlement must stand or fall in its

 4        entirety.” Id.

 5     2. At this stage of the proceedings, the Court must initially consider whether to grant

 6        preliminary approval of the settlement as a first step toward final approval. In re Syncor

 7        ERISA Litig., 516 F.3d 1095, 1100 (9th Cir. 2008).

 8     3. In granting preliminary approval, the Court considers whether the Settlement Agreement

 9        appears to be the product of serious, informed, non-collusive negotiations; has no obvious

10        deficiencies; does not grant preferential treatment to class representatives; and falls

11        within the range of possible approval. Harris v. Vector Mktg. Corp., No. 08–cv–05198

12        EMC, 2011 WL 1627973, at *7 (N.D. Cal. Apr. 29, 2011).

13     4. The Court finds that the Settlement Agreement was the result of informed, non-collusive,

14        protracted, and arm’s length negotiations between competent counsel and assisted by

15        Judge Paris K. Kallas. The parties engaged in two separate and lengthy negotiation

16        sessions with Judge Kallas, and the Court concludes that the parties engaged in good faith

17        efforts to resolve the case in the best interest of their clients. Satchell v. Fed. Exp. Corp.,

18        No. C 03–2659 SI, 2007 WL 1114010, at *4 (N.D. Cal. Apr.13, 2007) (“The assistance

19        of an experienced mediator in the settlement process confirms that the settlement is non-

20        collusive.”). Further, the extensive briefing on substantive and procedural issues, as well

21        as this Court’s orders, helped insure the parties’ decisions were well-informed and based

22        on a solid legal framework. Thus, the parties were capable of arriving at a fair settlement

23        agreement.


     [PROPOSED] ORDER GRANTING PRELIMINARY                                       Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -2                                 300 Okanogan Avenue, Suite 2A
                                                                                    Wenatchee, WA 98801
                                                                                           (509) 662-9681
            Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 3 of 7




 1     5. The parties have proposed creating a total fund of $3,750,000 with $2,962,500 set aside

 2          to compensate class members for all claims. Class members are eligible for a minimum

 3          payment of over $4,300 if all eligible 519 class members file claims, and subclass

 4          members would receive another minimum payment of over $10,384 if all eligible 65

 5          subclass members file claims. If all class and subclass members do not file claims, their

 6          shares will be divided equally amongst those who do file claims.

 7     6.   Given that the total settlement fund is well within the range of estimated damages the

 8          Plaintiffs would have sought at trial (between $2-6 million), these financial amounts

 9          strike the Court as within the range of reasonableness. Thus, class members are treated

10          fairly within this settlement, with subclass members receiving an additional sum in

11          compensation for additional alleged harm. There is no obvious deficiency in this

12          proposed payment system.

13     7. Named Plaintiffs and class representatives Barbaro Rosas and Guadalupe Tapia would be

14          paid $10,000 each for their services as class representatives. Service awards to named

15          plaintiffs do not render a settlement unfair or unreasonable. Stanton v. Boeing Co., 327

16          F.3d 938, 977 (9th Cir. 2003). So long as named Plaintiffs are otherwise compensated in

17          a manner identical to other class members, this consideration passes muster.

18     8. Defendant CSI has also agreed to injunctive relief to ensure transparency in the

19          recruitment and hiring process for class members seeking employment in the United

20          States in 2020. That injunctive relief contains an alternative dispute resolution process to

21          quickly address problems as well as a mechanism to mediate disputes through this Court

22          that includes the possibility of additional relief, including, but not limited to, statutory

23          damages.


     [PROPOSED] ORDER GRANTING PRELIMINARY                                        Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -3                                   300 Okanogan Avenue, Suite 2A
                                                                                      Wenatchee, WA 98801
                                                                                             (509) 662-9681
           Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 4 of 7




 1     9. The Strength of Plaintiffs’ case: Plaintiffs’ case was sufficiently strong to justify a

 2        valuable settlement. Rulings on class certification and partial summary judgment, in part,

 3        on three of the five FLCA claims indicate that Plaintiffs’ claims were plausibly

 4        meritorious.

 5     10. The Risk, Expense, Complexity, and Likely Duration of Further Litigation: A multi-week

 6        jury trial representing the interests of over five hundred class members epitomizes the

 7        risk and complexity of litigation. Given the many motions filed along with the Plaintiffs’

 8        motion for reconsideration, the Court concludes that further post-trial and appellate

 9        litigation would have been likely.

10     11. The Risk of Maintaining Class Action Status Throughout the Trial: Given the strength of

11        Plaintiffs’ motion to certify the class, and the work that went into tailoring appropriate

12        class definitions, it is unlikely that decertification would have occurred. However, the

13        Court’s partial summary judgment ruling on the FLCA claims left the door open for that

14        possibility.

15     12. The Extent of Discovery Completed: Thousands of documents have been exchanged in

16        discovery in this case with multiple motion to compel discovery as well as to obtain

17        documents from third parties through the use of subpoenas. The Court concludes that the

18        parties are sufficiently aware of the factual issues and disputes in this case, allowing them

19        to make an informed settlement decision.

20     13. The Experience and Views of Counsel: The attorneys involved in this case have

21        vigorously litigated the claims, and in their long experience in class action and labor

22        work conclude this settlement is fair and reasonable.

23


     [PROPOSED] ORDER GRANTING PRELIMINARY                                      Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -4                                300 Okanogan Avenue, Suite 2A
                                                                                   Wenatchee, WA 98801
                                                                                          (509) 662-9681
           Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 5 of 7




 1     14. Based on the above findings, the settlement agreement appears on its face to be fair,

 2        adequate, and reasonable. The Court hereby ENTERS the following order regarding

 3        preliminary approval of the settlement.

 4     15. Plaintiffs’ Unopposed Motion for Preliminary Approval of Class Action Settlement is

 5        GRANTED. Preliminary approval of the parties’ Settlement Agreement is GRANTED,

 6        and its terms are conditionally approved, subject to final approval at the Final Approval

 7        Hearing.

 8     16. Federal Rule of Civil Procedure 23(e) requires the Court to “direct notice in a reasonable

 9        manner to all class members” before considering whether to finally approve the parties’

10        Settlement Agreement.

11     17. Rule 23(e) also requires that the Court give all Class Members an opportunity to object to

12        the proposed settlement before the Court considers whether to finally approve the

13        settlement.

14     18. The Court may only grant final approval to the parties’ settlement if it finds that the

15        settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(2).

16     19. The contents of the proposed class action notices are reasonably calculated to notify class

17        members of their rights. The proposed methods of dissemination meet the requirements

18        of due process and Federal Rules of Civil Procedure 23(c)(2) and 23(e)(1) and are the

19        best notice that is practicable under the circumstances.

20     20. The Court approves the Class Notices that the Plaintiffs attached as Exhibits 1 and 2 to

21        their motion.

22     21. All notices shall be translated into Spanish.

23


     [PROPOSED] ORDER GRANTING PRELIMINARY                                     Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -5                                300 Okanogan Avenue, Suite 2A
                                                                                   Wenatchee, WA 98801
                                                                                          (509) 662-9681
           Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 6 of 7




 1     22. The Court approves the method of dissemination of the two Notices proposed by the

 2        Plaintiffs in their motion. Class counsel Columbia Legal Services (CLS) are hereby

 3        APPOINTED as the administrators of the class notification and settlement process. CLS

 4        shall issue notice, administer the claims process, and process payment to qualified

 5        claimants

 6     23. By [insert date], Plaintiffs shall deliver a Spanish version of the Class Notice to all class

 7        members as proposed.

 8     24. Claims by class members must be submitted on or before March 31, 2020.

 9     25. Any Class Member who wishes to object to the fairness, reasonableness, or adequacy of

10        the Settlement Agreement must send a written statement setting forth their objection(s) as

11        set forth in Plaintiffs’ motion on or before March 31, 2020.

12     26. Class Counsel shall file a motion for final approval of the settlement and a response to

13        any proper objections no later than [insert date].

14     27. The Final Approval Hearing will be held at the United States Courthouse for the Western

15        District of Washington in Seattle, Washington on [insert date].

16                                                Signed this ____ day of ______2019.

17

18
                                                  THE HONORABLE JOHN C. COUGHENOUR
19

20

21

22

23


     [PROPOSED] ORDER GRANTING PRELIMINARY                                      Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -6                                 300 Okanogan Avenue, Suite 2A
                                                                                    Wenatchee, WA 98801
                                                                                           (509) 662-9681
            Case 2:18-cv-00112-JCC Document 158-3 Filed 12/23/19 Page 7 of 7




 1   Presented by:

 2   s/ Joachim Morrison
     Joachim Morrison, WSBA #23094
 3   COLUMBIA LEGAL SERVICES
     300 Okanogan Ave., Ste. 2A
 4   Wenatchee, WA 98801
     (509) 662-9681
 5   Email: joe.morrison@columbialegal.org
     Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     [PROPOSED] ORDER GRANTING PRELIMINARY                      Columbia Legal Services
     APPROVAL OF CLASS ACTION SETTLEMENT -7                 300 Okanogan Avenue, Suite 2A
                                                                    Wenatchee, WA 98801
                                                                           (509) 662-9681
